Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 12, 2021

                                    No. 04-21-00030-CV

                       HARLEY ROGERS PARTNERSHIP, LTD.,
                                  Appellant

                                             v.

                                 QUICK ROOFING, LLC,
                                       Appellee

                     From the County Court at Law, Kerr County, Texas
                                 Trial Court No. 18621C
                         Honorable Susan Harris, Judge Presiding



                                      ORDER

        Appellant’s second motion for extension of time to file its brief is GRANTED IN PART.
It is ORDERED that appellant’s brief is due on or before May 28, 2021. No further extensions
will be granted absent extenuating circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court